Per Curiam:
This case comes clearly within the ruling in Gilbert v. Moose, 104 Pa. 74, and Downey v. Hoffer, 110 Pa. 109, in which it was held that one man having no interest in the life of another cannot speculate upon it by taking out an insurance thereon. In this case, the policy was taken out on the life of Mrs. Mary Vanormer, and nominally for the benefit of the husband, and by him assigned to Dr. W. H. Backus, who was not a relative of the assured, nor had he any insurable interest in her life. The evidence in regard to the real nature of the transaction was objected to, and its admission assigned as error. See second, third and fourth assignments. We think this evidence was properly received, and it showed very clearly that the transaction was a mere speculation on the life of the assured. In other words, it was a gambling policy. It appears that the agent who effected the insurance placed about thirty thousand dollars on *580the life of- this woman, obtained the signature of the husband to blank assignments of the policies, and then peddled them, about wherever he could find customers for them. It was proved upon the trial that Dr. Backus was not a relative of the assured, and there was some proof that he had no insurable interest: in other words, that he was not a creditor. As the assured was dead, and the money paid over by the company to Dr. Backus, it may be conceded the burden was upon the plaintiff to show that Backus had no interest. This, however, required the plaintiff to prove a negative, and slight evidence would throw the onus upon the defendant. If he was in point of fact a creditor of Mrs. Vanormer or of her husband, the proof was peculiarly within his power, and he could easily have produced it.
Judgment affirmed.